UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 16-4676


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

LANDRAIL M. DAVIS,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, Chief District Judge. (5:15-cr-00252-D-2)


Submitted: June 28, 2017                                          Decided: July 10, 2017


Before MOTZ, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Paul K. Sun, Jr., Kelly Margolis Dagger, ELLIS & WINTERS LLP, Raleigh, North
Carolina, for Appellant. John Stuart Bruce, United States Attorney, Jennifer P.
May-Parker, First Assistant United States Attorney, Phillip A. Rubin, Assistant United
States Attorney, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Landrail Davis pled guilty to distribution of a quantity of cocaine base, in violation

of 18 U.S.C. § 841(a)(1) (2012), and was sentenced to 96 months’ imprisonment. Davis

appeals, challenging the district court’s determination of his Guidelines range and the

reasonableness of the sentence imposed. We affirm.

       The district court determined that Davis qualified as a career offender and that his

advisory Guidelines range was 188 to 235 months.           After considering the relevant

sentencing factors, the district court departed downward from this range and concluded

that a 96-month sentence was appropriate.

       Alternately, the court concluded that, even if Davis did not qualify as a career

offender, it would impose the same 96-month sentence as an upward variance from the

24- to 30-month non-career-offender range based on Davis’ extensive criminal history

and the court’s “tremendous concern that [Davis’] criminal history substantially under-

represents [his] criminal history and his likelihood of recidivism.”

       On appeal, Davis contends that the district court committed procedural error in

sentencing him as a career offender and that the court’s alternate variance sentence is also

erroneous.   Davis argues that the sentence imposed for his prior North Carolina

conviction for selling cocaine did not exceed one year and one month and therefore was

outside the time period in which a prior conviction may be scored for criminal history

purposes and counted as a career offender predicate offense. The Government contends

that any error in the district court’s computation of the Guidelines range would be

harmless in light of the district court’s alternate variance sentence and that the sentence

                                             2
imposed is reasonable. We agree with the Government and affirm the district court’s

judgment.

       “[R]ather than review the merits of each of [Davis’] challenges, we may proceed

directly to an assumed error harmlessness inquiry.” United States v. Gomez-Jimenez, 750
F.3d 370, 382 (4th Cir. 2014).       “A Guidelines error is considered harmless if we

determine that (1) ‘the district court would have reached the same result even if it had

decided the guidelines issue the other way,’ and (2) ‘the sentence would be reasonable

even if the guidelines issue had been decided in the defendant's favor.’” Id. (quoting

United States v. Savillon-Matute, 636 F.3d 119, 123 (4th Cir. 2011)).

       In this case, the district court explicitly stated that it would have given Davis a

96-month sentence even it had incorrectly applied the career offender enhancement. The

district court also discussed each of the applicable 18 U.S.C. § 3553(a) (2012) sentencing

factors in support of its decision to impose an upward variant 96-month term. See United

States v. Dalton, 477 F.3d 195, 199 (4th Cir. 2007) (stating that sentencing court is not

required to “mechanically discuss[] each criminal history category [or offense level] it

rejects en route to the category [or offense level] that it selects”) (internal citations and

quotation marks omitted).      Given the district court’s reasoning and the deferential

standard of review we apply when reviewing criminal sentences, see Gall v. United

States, 552 U.S. 38, 51, 59-60 (2007), we conclude that Davis’ sentence would be

substantively reasonable even if the career offender issue had been resolved in his favor.

See Savillon-Matute, 636 F.3d at 123-24. Therefore, given the district court’s alternate

variance sentence, any error in the district court’s Guidelines calculation is harmless.

                                              3
      Accordingly, we affirm the judgment of the district court. We dispense with oral

argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            4